Order entered September 14, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00833-CV

   SUJEET ACHARYA, M.D., TEXAS ONCOLOGY, P.A., AND TEXAS UROLOGY
                        SPECIALISTS, Appellants

                                            V.

                           BERNICE MARIE GOMEZ, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-12969

                                         ORDER
      Before the Court is appellants’ September 13, 2018 unopposed motion to extend time to

file their brief. We GRANT the motion and ORDER appellants’ brief filed on or before

September 20, 2018.


                                                   /s/   DAVID EVANS
                                                         JUSTICE